Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 29, 2015

The Court of Appeals hereby passes the following order:

A15D0230. KELVIN DAVIS v. FEDERAL NATIONAL MORTGAGE
    ASSOCIATION.

      This case began as a dispossessory action in magistrate court. Following an
adverse ruling, defendant Kelvin Davis, through attorney Grady Roberts, appealed
the magistrate court’s decision to state court. The appeal was dismissed on October
21, 2014 for failure to pay the cost bill within 20 days of receipt of the bill. Following
a number of additional appeals and dismissals, Davis filed a motion to set aside the
state court’s order. On January 5, 2015, the state court denied the motion to set aside.1
Davis then filed this application for discretionary appeal on January 13, 2015. We
lack jurisdiction.
      Generally, an application for discretionary appeal may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). However, the
underlying subject matter of an appeal controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory judgment.
Pursuant to OCGA § 44-7-56, appeals from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Because Davis filed his application
for discretionary appeal eight days after the state court’s order was entered, it is

      1
        Although there is no “official” order submitted with this application, Davis
maintains that his motion to set aside was denied on January 5, 2015, and there is a
signature, date-stamp, and handwritten notation on his motion to set aside that may
be construed as a denial of his motion.
untimely. Accordingly, we lack jurisdiction to review this application, which is
hereby DISMISSED.

                                    Court of Appeals of the State of Georgia
                                                                         01/29/2015
                                           Clerk’s Office, Atlanta,____________________
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                           Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                    , Clerk.